Name: Commission Regulation (EEC) No 1751/84 of 13 June 1984 laying down certain provisions for the application of Council Regulation (EEC) No 3599/82 on temporary importation arrangements
 Type: Regulation
 Subject Matter: construction and town planning;  tariff policy
 Date Published: nan

 29. 6 . 84 Official Journal of the European Communities No L 171 / 1 I (Acts whosepublication is obligatory) COMMISSION REGULATION (EEC) No 1751/84 " of 13 June 1984 laying down certain provisions for the application of Council Regulation (EEC) No 3599/82 on temporary importation arrangements aids or tourist promotional material or welfare material for seafarers ; Whereas it is desirable to provide for a system of information exchange regarding authorizations issued each time the competent authorities grant the use of the temporary importation arrangements to goods imported under Article 23 of Regulation (EEC) No 3599/82, and for examination of this information within the Committee for Customs Pro ­ cessing Arrangements ; Whereas it is desirable to exclude certain goods from the benefit of partial relief from import duties under the temporary importation arrangements ; Whereas it is advisable to specify the nature of the information which must be brought to the Commis ­ sion's attention in cases of application of Article 27 of Regulation (EEC) No 3599/82 ; Whereas the measures provided for in this Regula ­ tion are in accordance with the opinion of the Com ­ mittee for Customs Processing Arrangements, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to Council Regulation (EEC) No 3599/82 of 21 December 1982 on temporary importation arrangements ('), and in particular Article 33 thereof, Whereas it is desirable to lay down the procedure under which temporary importation arrangements are to be operated pursuant to Regulation (EEC) No 3599/82 ; Whereas it is necessary to identify certain cases in which the competent authorities need not require a guarantee ; Whereas it is desirable to adopt measures of admin ­ istrative cooperation in cases where the benefit of the arrangements is transferred between persons established in different Member States, as well as in cases where goods, admitted temporarily in one Member State, are sent to another with a view to their exportation outside the customs territory of the Community ; Whereas it is necessary to establish lists of goods to be considered as professional equipment, teaching HAS ADOPTED THIS REGULATION : CHAPTER I THE GRANTING OF THE BENEFIT OF THE ARRANGEMENTS A. Application Article 1 1 . In order to benefit from the temporary importa ­ tion arrangements under Regulation (EEC) No 3599/82, hereinafter referred to as the basic Regulation, the interested party or his authorized representative must submit an application to the competent authority in the Member State in which the goods to be placed under the arrangements are to be used. (') OJ No L 376, 31 . 12 . 1982, p. 1 , No L 171 /2 Official Journal of the European Communities 29 . 6. 84 2 . Without prejudice to Articles 12 and 13 the application must be submitted in writing . It must be signed and accompanied by all the information necessary to establish whether the conditions gov ­ erning the granting of the benefit of temporary importation arrangements have been satisfied . authorization, hereinafter referred to as 'the authori ­ zation'. 2 . The authorization shall stipulate the conditions on which the arrangements may be used ; it shall indicate in particular the means by which the goods are identified and the date by which they must be re-exported, on the basis of the use to which they are to be put, and may indicate the customs office or offices at which the declaration provided for in Article 3 shall be lodged. 3 . The authorization shall be authenticated by the competent authorities, who shall keep a copy. 4. Depending on the circumstances , the authoriza ­ tion may be valid for one or more temporary impor ­ tation operations . B. Authorization Article 2 1 . The competent authorities shall take a decision on the application provided for in Article 1 and shall if appropriate issue a temporary importation CHAPTER II THE PLACING OF GOODS UNDER THE ARRANGEMENTS Title I Declaration Article 3 The placing of goods under the temporary importa ­ tion arrangements is subject to the lodgement at a customs office under the conditions specified in this Regulation of a temporary importation declaration , hereinafter referred to as the 'the declaration '. The person who makes the declaration is hereinafter referred to as 'the declarant'. of the goods, where two distinct persons are concerned ; (c) the Article of the basic Regulation under which the benefit of the arrangements is requested ; (d) the length of time for which the goods are intended to remain under the temporary impor ­ tation arrangements in the Member State where the authorization was issued ; (e) to the extent possible , the place where the goods are to be used ; (0 the number, the nature, marks and packing numbers of the packages containing the goods or, in the case of unpacked goods, the number of articles forming part of the entry or the endorsement ' In bulk', according to the case , as well as details necessary for the identification of these unpacked goods ; (g) the trade description of the goods ; (h) the heading or subheading of the goods in the nomenclature of the Common Customs Tariff, as well as a description of the goods in con ­ formity with the terms of the said nomenclature or in terms sufficiently precise to allow the cus ­ toms authority to determine immediately and without ambiguity that they correspond to the tariff heading or subheading declared ; (i) where goods have been entered for temporary importation at a customs office subsequent to the lodging in respect of these goods of the sum ­ mary declaration referred to in Article 3 of Council Directive 68/312/EEC ('), a reference to that summary declaration, unless the customs authority undertakes to enter that information itself ; Article 4 1 . Without prejudice to Articles 12 and 13 , the declaration must be made in writing on a form corresponding to the appropriate official model determined by the competent authorities . 2 . The declaration must be signed, and contain both the particulars of the authorization and those necessary for the identification of the goods and the application if appropriate of any import duties and of other provisions governing the placing of the goods under the temporary importation arrange ­ ments . It must contain, in particular, the following particu ­ lars : (a) the declarant's name or business name and address ; (b) the name or the business name and address of the holder of the authorization and of the user (') OJ No L 194, 6 . 8 . 1968, p. 13 . 29 . 6. 84 Official Journal of the European Communities No L 171 /3 The competent authorities shall determine the con ­ ditions under which the data referred to in the last subparagraph are to be sent . 4. Where a declaration is to be made for several types of goods, the details of these goods may be supplied on one or more separate lists . 5 . Application of this Article shall not preclude the exercise by the customs authority of any controls which it considers necessary in order to ensure that the procedures are correctly carried out . (j) where the summary declaration referred to in ( i) has not been lodged in respect of goods entered under the temporary importation arrangement :  which have not previously been entered under another customs procedure, the parti ­ culars for identifying the means of transport in which the goods reached the customs office,  which have previously been entered under another customs procedure, the particulars necessary for discharge of such procedures ,  which have previously been placed in a free zone, the particulars necessary for identify ­ ing the means of transport in which the goods reached the customs office ; (k) in the case of goods liable to ad valorem duty, their customs value calculated in accordance with the provisions of Council Regulation (EEC) No 1224/80(0 ; ( 1) in the case of goods liable to a specific duty, the quantity and any additional particulars that may be necessary for application of such duty ; (m) in the case of goods liable to ad valorem duty with a minimum duty based on specific particu ­ lars, all the information referred to under (k) and (1); (n) the country of consignment of the goods within the meaning of Article 10 of Council Regulation (EEC) No 1736/75 (2) and their country of ori ­ gin within the meaning of Council Regulation (EEC) No 802/68 (3); (o) all o^er particulars which would be needed, in ..ne event of discharge of the temporary importa ­ tion arrangements by release of the goods for free circulation, for the purposes of application of the rules governing release for free circula ­ tion ; (p) the undertaking of the holder of the authoriza ­ tion to put the designated goods to the use requested and to re-present them for exportation at a customs office before the expiry of the period laid down . 3 . The competent authorities may authorize the declarant to replace all or part of the particulars referred to in paragraph 2 by sending to the customs office designated for that purpose, with a view to their processing by computer, codified data, or data made out in any other form specified by those authorities , corresponding to the particulars required for written declarations . Article 5 1 . The declaration shall be lodged, where appro ­ priate , at the customs office mentioned in the authorization . If no customs office is specified in the authorization, and without prejudice to the use of computerized procedures , the declaration may be lodged at any customs office designated by the com ­ petent authorities for the temporary importation of the goods to which it refers . The declaration shall be lodged when the goods are presented at the customs office. However, the customs authority may authorize the lodging of the declaration before the declarant is in a position to present the goods . In this case, the customs authority may set a time limit, to be deter ­ mined according to the circumstances, for presenta ­ tion of the goods . If the goods have not been pre ­ sented before this time limit, the declaration shall be deemed not to have been lodged . 2 . For the purposes of paragraph 1 , goods shall be deemed to have been presented at a customs office when their arrival at the customs office,or at another place designated by the competent authorities , has been notified to the latter in the manner required to enable them to control or to inspect them. 3 . The declaration shall be lodged at the compe ­ tent customs office during the days and times appointed for opening. However, the customs authority may, at the request of the declarant and at his expense, authorize the declaration to be lodged outside those days and times of opening . 4. Any declaration lodged with the officials of a customs office in any other place duly designated for that purpose by agreement between the compe ­ tent authorities and the person concerned shall be regarded as having been lodged in the aforemen ­ tioned office. (') OJ No L 134,31 . 5 . 1980, p. 1 . 0 OJ No L 183 , 14.7 . 1975 , p . 3 . 0 OJ No L 148,28.6. 1968, p . 1 . No L 171 /4 Official Journal of the European Communities 29 . 6 . 84 (a) the request for a correction must be made before the goods are released for temporary importa ­ tion ; (b) the correction shall no longer be allowed where the request is made after the customs authority has informed the declarant that it intends to examine the goods or that it has itself estab ­ lished that the particulars in question are incor ­ rect ; (c) the correction shall not result in the declaration applying to goods other than those to which it originally related . 2 . The customs authority may allow or require the corrections referred to in paragraph 1 to be made by the lodging of a new declaration intended to replace the original declaration . In that event, the date for determination of any import duties payable and for the application of the other provisions governing the temporary importation of goods shall be that of the acceptance of the original declaration . 3 . The customs authority may authorize, at the declarants request , the cancellation or invalidation of the declaration in so far as the goods have not been released . Article 6 1 . Only declarations which comply with the condi ­ tions laid down in Article 4 may be accepted by the customs authority . 2 . However, at the declarant's request and for rea ­ sons deemed valid by the customs authority, the said authority may accept a declaration which does not contain certain of the particulars referred to in Article 4 ; the authority shall then set a time limit for the communication of those particulars . The declaration shall , in any event, contain the par ­ ticulars necessary for the identification of the goods to which it relates . 3 . An incomplete declaration accepted under the conditions set out in paragraph 2 may be either completed by the declarant or, by agreement with the customs authority, replaced by another declara ­ tion which complies with the conditions laid down in Article 4. In the latter case, the operative date for the determination of any import duties payable and the application of the other provisions governing the temporary admission of goods shall be the date of acceptance of the incomplete declaration . Title II Examination of goods and attestation by the customs authority Article 7 1 . Declarations which comply with the conditions laid down in Article 4 and those which are accorded the facilities provided for in Article 6 (2) shall be accepted by the customs authority immediately, in accordance with the procedures laid down in each Member State . However where, pursuant to the second subpara ­ graph of Article 5 ( 1 ), a declaration has been lodged before the goods to which it relates have arrived at the customs office or at another place designated by the customs authority, the declaration may be accepted only after the goods in question have been presented to the competent authorities , within the meaning of Article 5 (2). 2 . The date of acceptance of the declaration shall be noted on that document for the purpose of deter ­ mining the operative date for the application of Article 3 ( 1 ) of the basic Regulation . Article 9 1 . Without prejudice to any other means of control at its disposal , the customs authority may examine all or part of the goods . 2 . The goods shall be examined at the places designated and at the times appointed for that pur ­ pose . However, the customs authority may, at the request of the declarant, authorize the examination of goods at places or times other than those referred to above . Any costs involved shall be borne by the declarant . 3 . Transport of goods to the places where they are to be examined, unpacking, repacking and all other operations necessitated by such examination shall be carried out by the declarant or on his responsibil ­ ity . In all cases , any costs involved shall be borne by the declarant. 4. The declarant shall be entitled to be present at the examination of the goods or to be represented , Article 8 1 . The declarant shall, at his request, be authorized to correct in respect of one or more of the particulars referred to in Article 4 declarations accepted by the customs authority in accordance with the conditions set out in Article 7 , subject to the following : 29 . 6 . 84 Official Journal of the European Communities No L 171 /5 the benefit of temporary importation, without a written declaration, under the conditions laid down by the competent authorities , save at the express request of the competent authorities . 2 . The temporary importation of goods covered by an ATA carnet issued under the Customs Conven ­ tion on the ATA carnet for the Temporary Admis ­ sion of Goods, signed in Brussels on 6 December 1961 , hereinafter referred to as ' the ATA Conven ­ tion', shall be permitted on production and accept ­ ance of the said carnet . In this case submission to the customs authority of the ATA carnet shall be equivalent to submission of the application and declaration , and acceptance shall be equivalent to authorization . on that occasion . If the customs authority sees fit, it may require the declarant to be present at the exami ­ nation of the goods or to be represented in order to assist with the examination, as necessary . 5 . When examining the goods, the customs authority may take samples for analysis or for more detailed examination . The costs arising from such analysis or examination shall be borne by the administrative authority . Article 10 1 . The results of the checking of the declaration, whether or not accompanied by an examination of the goods, shall form the basis for calculating the import duties to be applied, if any . 2 . Application of paragraph 1 shall be without pre ­ judice to any subsequent verification by the compe ­ tent authorities of the Member State in which the goods have been placed under the temporary impor ­ tation arrangements or to the possible consequences of applying the provisions in force, particularly as regards any determination of the amount of import duties applicable to those goods . 3 . The attestation by the customs authority must state in particular the means of identification used ; it must, in addition, be dated and carry the details necessary to identify the official issuing it . Article 13 1 . The competent authorities shall allow the bene ­ fit of the temporary importation arrangements in respect of. :  animals and equipment specified in Article 20 (b) and (c) of the basic Regulation, imported by a person established outside the customs territory of the Community,  packings with indelible and non-removable markings of a person established outside the customs territory of the Community, imported filled , on the basis of a verbal declaration on condition that the declarant provides in support of his declara ­ tion an inventory setting out : (a) his name and address ; (b) the trade description of the goods ; (c) the value of the said goods ; (d) the intended length of stay of those goods in the Member State concerned. 2 . The inventory, dated and signed by the appli ­ cant , shall be lodged in duplicate at the customs office of importation, where one copy, stamped by the customs authority, shall be given to the inter ­ ested party , the other copy being retained by the said authority . Certification of the inventory by the customs authority shall have the value of an authorization. 3 . The inventory, relating to the animals and equipment mentioned in the first indent of para ­ graph 1 , may be used for one year for all entries carried out into the customs territory of the Community. It shall be deposited each year at the competent customs office before the completion of the first temporary importation operation . Title III Special provisions Article 11 1 . Where the Member State in which application to place goods under the temporary importation arrangements is made has empowered all or certain customs offices to grant the authorization, the decla ­ ration lodged at one of those offices shall also con ­ stitute the application referred to in Article 1 . In that event authorization shall be granted by the customs office on that declaration . 2 . Each Member State shall communicate to the Commission those offices which have been empow ­ ered under the terms of paragraph 1 . Article 12 1 . Travellers ' personal effects referred to in Article 19 of the basic Regulation shall be allowed No L 171 /6 Official Journal of the European Communities 29 . 6 . 84 Where an extension is granted exceeding the maxi ­ mum period provided for in the said Article 4(1 ), it shall be fixed having regard to the circumstances which prevented the holder of the authorization from fulfilling his obligation to re-export within the period initially stipulated . 4 . The competent authorities may permit the use of the temporary importation arrangements for goods other than those provided for in paragraph 1 , on a verbal declaration . In that case , the custom office of importation shall (a) issue a customs document for temporary impor ­ tation which shall have the same value as an authorization , or (b) request the production of the inventory pro ­ vided for in paragraph 1 , to which the provi ­ sions of paragraph 2 shall apply . 5 . Each Member State shall inform the Commis ­ sion of cases in which paragraph 4 is applied . Title V Transfer of the benefit of the arrangements and successive placing of the same goods under the arrangements in various Member States Article 16 Where Article 5 ( 1 ) of the basic Regulation is applied, the competent authorities who grant the transfer of the authorization shall annotate it accordingly . This transfer shall terminate the arrangements as regards the former beneficiary . Article 14 1 . For the purposes of Article 3(1 ) of the basic Regulation, the cases in which the competent auth ­ orities shall not require the provision of a security are listed in Annex I. 2 . In the case of the use of an ATA carnet , the guarantee furnished in accordance with the ATA Convention shall be considered sufficient . Article 17 1 . When goods placed under the temporary impor ­ tation arrangements in one Member State, herein ­ after referred to as 'the Member State of departure', must be used under the same arrangements in another Member State, hereinafter referred to as 'the Member State of destination' a new authorization must be granted by the competent authorities of the Member State of destination under the procedure laid down in Article 19 (2). 2 . The goods concerned shall be transported from one Member State to another in accordance with the provisions of Council Regulation (EEC) No 222/ 77 (') applicable to the goods referred to in Article 1 (2) (a) thereof. The Community transit document or the document treated as the Community external transit document shall carry one of the following endorsements :  T.A. goods,  marchandises A.T. ,  M.I,-varer,  V.V.-Waren,  Ep.7iopEUji.axa n . E. ,  T.I. goederen,  rtierci A.T. 3 . The temporary importation arrangements granted in the Member State of departure shall be completed and any duties due by virtue of partial Title IV The period during ^vhich goods remain under the arrangements Article 15 1 . For the purposes of Article 4(1 ) of the basic Regulation the period during which goods may remain in the territory under the temporary importa ­ tion arrangements shall run from the date on which the declaration is accepted . 2 . For the purposes of Article 4 (2) of the basic Regulation 'exceptional circumstances ' shall be taken to mean any event as a result of which the goods must be used for a further period in order to fulfil the purpose of the temporary importation operation . 3 . Where the person benefiting from the temporary importation arrangements requests the extension of the period referred to in paragraph 1 in accordance with the provisions of Article 4 (2) of the basic Regulation, he shall submit with his request all documents at his disposal such as to enable the competent authorities which issued the authoriza ­ tion to take the necessary decision . (') OJ No L 38 , 9 . 2 . 1977 , p. 1 . 29 . 6 . 84 Official Journal of the European Communities No L 171 /7 relief shall be collected in that State when the goods concerned are placed under the Community exter ­ nal transit procedure . 4 . Paragraphs 2 and 3 shall also apply in the case of goods sent from one Member State to another with a view to their exportation outside the customs territory of the Community . Article 18 1 . Where Article 17 is applied when the goods are placed under the Community external transit proce ­ dure, the competent authorities of the Member State of departure shall issue , at the request of the holder of the authorization, the information sheet provided for in paragraph 2 . 2 . The information sheet , hereinafter referred to as 'the INF 6 sheet', shall consist of an original and a copy. It shall be set out on a form conforming to the model in Annex II and fulfilling the conditions set out in Annex III . Article 19 1 . The INF 6 sheet shall contain all the details necesary to inform the competent authorities of the Member State of destination inter alia regarding :  the date the goods were placed under the tem ­ porary importation arrangements in the Member State of departure ,  the elements of change established on that date,  where appropriate, the amount of import duties already collected, by virtue of partial relief and the date taken into consideration for that collec ­ tion . 2 . The person concerned shall submit the INF 6 sheet to the competent authorities of the Member State of destination in support of his application to obtain a new authorization as provided for in Article 17 ( 1 ). 3 . The original of the INF 6 sheet shall be returned to the person concerned ; the copy shall be retained by the issuing customs authorities . CHAPTER III SPECIAL PROVISIONS CONCERNING GOODS ELIGIBLE FOR TEMPORARY IMPORTATION ON A TOTAL RELIEF BASIS the purposes of receiving teaching aids on tempor ­ ary importation . Article 23 For the purposes of Article 1 1 (3 ) (a) of the basic Regulation 'approved establishments ' shall mean public or private scientific or teaching establish ­ ments which are essentially non-profit making and have been approved by the competent authorities in the Member State of importation for the purpose of receiving scientific equipment on temporary impor ­ tation . Title I The temporary importation of certain goods Article 20 The list of goods to be considered as professional equipment referred to in the second subparagraph of Article 7 (2) of the basic Regulation is given in Annex IV. Article 21 The list of goods to be considered as teaching aids referred to in Article 10 (2) of the basic Regulation is given in Annex V. Article 22 For the purposes of Article 10 (3 ) (a) of the basic Regulation 'approved establishments ' shall mean public or private teaching or vocational training establishments which are essentially non-profit making and have been approved by the competent authorities in the Member State of importation for Article 24 For the purposes of Article 12 (2) (a) of the basic Regulation , equipment 'dispatched on an occa ­ sional basis ' shall mean any medical , surgical or laboratory equipment dispatched at the request of a hospital or other medical institution which is facing exceptional circumstances and urgently requires such equipment in order to make up for the inade ­ quacy of its own facilities . No L 171 /8 Official Journal of the European Communities 29 . 6 . 84 which is submitted by virtue of Article 23 of the basic Regulation, that it concerns a particular situa ­ tion which has no economic effect . Article 25 For the purposes of Article 16 ( 1 ) (a) and (d) of the basic Regulation :  'second-hand goods ' shall mean goods other than newly manufactured goods,  'consignments on approval ' shall mean consign ­ ments of goods which the consignor for his part wishes to sell and which the consignee may decide to purchase after inspection . 2 . Each Member State shall communicate to the Commission a list of goods of a value exceeding 3 000 ECU in respect of which it has authorized temporary importation in application of Article 23 of the basic Regulation . Article 26 The list of goods to be considered as tourist publi ­ city material referred to in Article 20 (d) of the basic Regulation is given in Annex VI . This list shall contain the trade description of the said goods and in addition the Common Customs Tariff heading or subheading. It shall also contain a reference to the customs value of the goods and the use to which they will be put in the Member State in question .Article 27 The list of goods to be considered as welfare mater ­ ial for seafarers referred to in Article 21 (3 ) of the basic Regulation is given in Annex VII . 3 . Communications as provided for in paragraph 2 shall be made on a form conforming to the model in Annex VIII . They shall reach the Commission by 15 March and 15 September each year in respect of authorizations issued during the previous six months . Title II Goods temporarily imported in particular circumstances which have no economic effect Article 28 1 . The competent authorities shall grant the bene ­ fit of the arrangements when they consider, in view of the application for temporary importation drawn up in accordance with the provisions of Article 2 (2) 4. The Commission shall communicate each list to the other Member States . The lists shall be exam ­ ined by the Committee referred to in Article 32 of the basic Regulation . CHAPTER IV SPECIAL PROVISIONS CONCERNING GOODS IN RESPECT OF WHICH PARTIAL RELIEF MAY BE GRANTED Article 29 The list of goods to be excluded from the possibility of benefiting from temporary importation arrange ­ ments with partial relief from import duties referred to in Article 24 (2) of the basic Regulation is given in Annex IX . This list shall contain the trade description of the goods and in addition the Common Customs Tariff heading or subheading. It shall also contain a refer ­ ence to the customs value of the goods and the use to which they will be put in the Member State in question . Article 30 1 . Each Member State shall communicate to the Commission the list of goods in respect of which it has authorized temporary importation in application of Article 27 of the basic Regulation . 2 . Communications as referred to in paragraph 1 shall be made on a form conforming to the model in Annex X. They shall reach the Commission by 15 March and 15 September each year in respect of authorizations issued during the previous six months . 29. 6 . 84 Official Journal of the European Communit ies No L 171 /9 3 . The Commission shall communicate each list to the other Member States . The lists shall be exam ­ ined by the Committee referred to in Article 32 of the basic Regulation. For the purposes of calculating any import duties payable under the partial relief arrangements , the operative date shall be that on which the goods were placed under the temporary importation arrange ­ ments with total relief from import duties under Article 27 of the basic Regulation . Article 31 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 13 June 1985 . 4. On expiry of the period for which the benefit of the temporary importation arrangements has been granted with total relief from import duties under Article 27 ( 1 ) of the basic Regulation , the goods must either be dealt with in accordance with Article 28 of that Regulation or be placed under the temporary importation arrangements with partial relief from import duties . This Regulation shall be binding in its entirety and directly applicable in all Member States, Done at Brussels, 13 June 1984. For the Commission Karl-Heinz NARJES Member ofthe Commission No L 171 / 10 Official Journal of the European Communities 29 . 6 . 84 ANNEX I Cases provided for in Article 3 of the basic Regulation in which the competent authorities shall not require the provision of a security 1 . Temporary importation of goods without written declaration carried out in accordance with the provisions of Articles 12 and 13 , except at the request of the competent authorities . 2 . Temporary importation of goods by a state administration . 3 . Temporary importation of materials belonging to airline, shipping or railway companies or to postal administrations and used by them in international traffic, subject to the materials being distinctively marked . 4. Temporary importation of packings, imported empty carrying indelible non-removable markings whose re-exportation , taking account of commercial practices, is not in doubt . 5 . Temporary importation of materials for use in countering the effects of disasters by bodies approved by the competent authorities . 6 . Until the adoption of new provisions, the temporary importation of goods for which excep ­ tions to the provision of a guarantee are in force in the Member State of importation . Each Member State shall inform the Commission of the cases where this provision is applied . f) Kilograms , litres , metres , square metres , etc . ANNEX II EUROPEAN COMMUNITY 1 . Holder of temporary importation authorization INF6 Original No A/000000 TEMPORARY IMPORTATION INFORMATION SHEET 2. Person to whom application is addressed 3 . APPLICATION ( 1 ) The undersigned , Q holder of the temporary importation authorization ,  ¡ representative of the holder of the temporary importation authorization , requests the issue of this . information sheet . Place : Date: 4 . Person to whom the information is addressed Day Month Year Signature : S ee n o te s ov er le af be fo re co m pl et in g th e f o r m . 5 . Date on which the goods were placed under the arrangements Day Month Year 6 . Latest date for re-exRortation 7 . Reference to basic Regulation application of Article Day Month Year 9.CCT subheading8 . Marks and numbers - Number and kind of packages - Description of goods 10. Net quantity (2) A 11 . Customs value 8 . Marks and numbers - Number and kind of packages - Description of goods 9.CCT subheading 10 . Net quantity (2) B 11 . Customs value 9.CCT subheading8 . Marks and numbers - Number and kind of packages - Description of goods 10. Net quantity (2) C 11 . Customs value 1 2 . Document covering the transport of the goods () CH T1 I carnetTIR U Rhine manifest Q CIM valid as T1  ¡ TlEx valid as T1 LJ Community Transit Transfer Note valid as T1 other (specify) No of | I I I Day Month Year 13 . Identification measures taken 14 To BE FILLED IN BY THE COMPETENT AUTHORITIES OF THE MEMBER STATE OF DEPARTURE Amount of duties collected ( in the currency of the Member State of departure) BOX A BOX B BOX Cj j j Date :Period taken into account for the collection : month(s) Stamp : Remarks : Day Month Year Signature : ( 1 ) The appropriate box to be indicated like this X Back of original 15 . REQUEST FOR VERIFICATION The responsible office shown below requests that the authenticity of this information sheet and the accuracy of the information it contains be verified . Place: Date : Stamp: Day Month Year RESPONSIBLE OFFICE Signature : 16 . RESULT OF VERIFICATION The control carried out by the responsible office shown below confirms that this information sheet ( 1 ) I I has been certified by the competent authorities indicated and that the information it contains is accurate , I I gives rise to the remarks in the annex hereto . Place : Date : Stamp: Day Month Year RESPONSIBLE OFFICE Signature: ( 1 ) The appropriate box to be indicated like this X NOTES A. General notes: 1 . Boxes 1 to 13 shall be filled in either by the holder of the authorization for temporary importation or by his representative . 2. The form must be filled in so that it is legible and indelible , preferably using a typewriter . It shall not contain any erasures or superimposed corrections . Amendments shall be made by striking out the incorrect particulars and , where appropriate , adding those required . Any such amendments must be approved by the person who has filled in the sheet and endorsed by the competent authorities . B. Special notes regarding the boxes below 1 Give the name and the full address , including postal code , if any, and the Member State . 2 Give the name and the full address , including postal code , if any, of the competent authority of the Member State of departure . 4 Give the name and the full address , including postal code , if any, and the Member State of the competent authority to which the information is supplied . 8 Give the marks and numbers, the number and the kind of packages . In the case of unpackaged goods, give the number of objects or, where appropriate , insert 'bulk '. Give the usual commercial description of the goods or their tariff description . The description must correspond to that used in the documents shown in box 1 2 . 1 4 Enter the amounts in national currency, one figure per subdivision of box , the last two subdivisions being reserved for fractions of a unit , if any . EUROPEAN COMMUNITY 1 . Holder of temporary importation authorization INF6 Copy No A/000000 TEMPORARY IMPORTATION INFORMATION SHEET 2. Person to whom application is addressed 3 . APPLICATION ( 1 ) The undersigned , Q holder of the temporary importation authorization , I | representative of the holder of the temporary importation authorization , requests the issue of this information sheet . Place: Date : 4. Person to whom the information is addressed Day Month Year Signature : 5 . Date on which the goods were placed under the arrangements Day Month Year 6 . Latest date for re-exportation 7 . Reference to basic Regulation application of Article Day Month Year 8 . Marks and numbers - Number and kind of packages - Description of goods 9.CCT subheading 10. Net quantity (2) A 11 . Customs value 9.CCT subheading8 . Marks and numbers - Number and kind of packages - Description of goods 1 0.Net quantity (2) B 11 . Customs value 8 . Marks and numbers - Number and kind of packages - Description of goods 9.CCT subheading 10 . Net quantity (2) C 11 . Customs value 1 2 . Document covering the transport of the goods ( )fi T1 Q carnet TIR [J Rhine manifest U CIM valid as T1 O TlEx valid as T1 LJ Community Transit Transfer Note valid as T1 | | other (specify) No of Day Month Year 13 . Identification measures taken 14 . TO BE FILLED IN BY THE COMPETENT AUTHORITIES OF THE MEMBER STATE OF DEPARTURE Amount of duties collected ( in the currency of the Member State of departure) BOX A BOX B BOX C Date :Period taken into account for the collection : month(s) Stamp: Remarks: Day Month Year Signature: ( 1 ) The appropriate box to be indicated like this X f) Kilograms , litres , metres , square metres , etc . class="page"> 29. 6. 84 Official Journal of the European Communities No L 171 / 15 ANNEX III PROVISIONS REGARDING INF 6 INFORMATION SHEET 1 . The paper to be used shall be white paper, free of mechanical pulp, dressed for writing pur ­ poses and shall weigh between 40 and 65 g/m2 . 2 . The size of the form shall be 210 x 297 mm . 3 . Member States shall be responsible for having the form printed . 4. The form shall bear an individual serial number . 5 . The form shall be printed and completed in one of the official languages of the Community designated by the competent authorities of the Member State where the information sheet is issued . The part of the sheet forming the request for particulars shall be completed in one of the official languages of the Community designated by the competent authorities of the Member State which issued the sheet . 6 . The competent authorities of the Member State which must make use of the information may request a translation, in the language, or one of the official languages of that Member State, of the information contained in the forms presented to them. ANNEX IV PROFESSIONAL EQUIPMENT A. Equipment for the press or for sound or television broadcasting (a) Equipment for the press, such as : 1 . typewriters , 2 . photographic or cinematographic cameras , 3 . sound or image transmitting, recording or reproducing apparatus, 4. blank sound or image recording media ; (b) Sound broadcasting equipment such as : 1 . transmission and communication apparatus, 2 . sound recording or reproducing apparatus, 3 . testing and measuring instruments and apparatus , 4. operational accessories (clocks , stop-watches, compasses, generating sets , transformers , batteries and accumulators , heating and ventilating apparatus , etc.), 5 . blank sound recording media ; (c) Television broadcasting equipment such as : 1 . television cameras, 2 . telekinema, 3 . testing and measuring instruments and apparatus , 4. transmission and retransmission apparatus , 5 . communication apparatus , 6 . sound or image recording or reproducing apparatus , 7 . lighting equipment, 8 . operational accessories (clocks, stop-watches , compasses , generating sets , transformers, batteries and accumulators, heating and ventilating apparatus, etc.), 9 . blank sound or image recording media, Official Journal of the European Communities 29 . 6 . 84No L 171 / 16 10 . film 'rushes , 1 1 . musical instruments, costumes, scenery, and other stage properties ; (d) Vehicles designed or specially adapted for the purposes specified above . B. Cinematographic equipment (a) Equipment such as : 1 . cameras of all kinds , 2 . testing and measuring instruments and apparatus , 3 . camera 'dollies' and booms, 4 . lighting equipment, 5 . sound recording or reproducing apparatus , 6 . blank image or sound recording media, 7 . film rushes , 8 . operational accessories (clocks, stop-waches, compasses, generating sets , transformers, batteries and accumulators , heating and ventilating apparatus , etc.), 9 . musical instruments , costumes , scenery, and other stage properties ; (b) Vehicles designed or specially adapted for the purposes specified above. C. Other professional equipment maintenance or repair of 1 . equipment for erection, testing, commissioning, checking, control, machinery , plant, means of transport, etc., such as : tools ; measuring, checking or testing equipment and instruments ( temperature , pressure, distance, height , surface, speed , etc .) including electrical instruments (voltmeters , ammeters, measuring cables , comparators, trans ­ formers, recording instruments, etc.) and jigs ; apparatus and equipment for taking photo of machines and plant during or alter erection ; apparatus for survey of ships, graphs 2 equipment necessary for businessmen, business efficiency consultants, productivity experts,accountants ami members of similar professions, such as : typewriters ; sound transmitting, recording or reproducing apparatus ; calculating instruments and apparatus , 3 equipment necessary for experts undertaking topographical surveys or geophysical prospect ­ing work such as : measuring instruments and apparatus ; drilling equipment ; transmission and communication equipment, 4 . Material necessary for experts in their fight against pollution , 5 . instruments and apparatus necessary for doctors, surgeons, veterinary surgeons, midwives and members of similar professions, 6 . equipment necessary for archaeologists , paleontologists , geographers, zoologists and other scientists 7 equipment necessary for entertainers, theatre companies and orchestras , including all articles used for public or private performances (musical instruments , costumes, scenery, anima s, etc.), 8 . equipment necessary for lecturers to illustrate their lectures, 9 . vehicles designed or specially adapted for the purposes specified above, such as mobile inspection units , travelling workshops and travelling laboratories, etc. It does not include equipment which is to be used for the industrial manufacture or packaging; ofgoods or (except in the case of hand-tools) for the exploitation of natural resources, for the con ­ struction , repair or maintenance of buildings or earth moving or like projects . 29. 6 . 84 Official Journal of the European Communities No L 171 / 17 ANNEX V TEACHING AIDS (a) Sound or image recorders or reproducers, such as  slide or film projectors (other than cinematographic projectors),  cinematographic projectors,  overhead projectors and episcopes ,  tape-recorders , video recorders and kinescopes,  closed-circuit television ; (b) Sound and image media, such as  slides, film (other than cinematograph film) and microfilm,  cinematograph film,  sound recordings (tapes, records),  videotapes ; (c) Specialized material , such as  bibliographic and audio-visual material for libraries,  mobile libraries,  language laboratories,  equipment for simultaneous interpreting,  mechanical or electronic programmed teaching equipment,  articles specially designed for the teaching or vocational training of handicapped people ; (d ) Other material, such as  wall pictures, models, diagrams, maps , plans photographs and drawings,  instruments, apparatus or models, designed solely for demonstrational purposes ,  collections of articles accompanied by audio or visual teaching aids , prepared for the teaching of a subject (study kits),  instruments, apparatus, tools and machine tools for learning techniques or trades . ANNEX VI TOURIST PUBLICITY (DOCUMENTATION AND MATERIAL) (a) Material intended for display in the offices of accredited representatives or correspondants appointed by official national tourist organizations or in other premises approved by the customs authorities of the importing country : pictures and drawings, framed photographs and photographic enlargements, art books, paintings, engravings and lithographs, sculptures, tapestries , and other similar works of art ; (b) Display material (showcases, stands and similar items, including the electrical or mechanical equipment required for their operation ; (c) Documentary films, records, recorded magnetic tapes and other sound recordings for free information sessions, with the exception of those geared to commercial publicity and those normally put up for sale in the importing country ; 29 . 6 . 84 No L 171 / 18 Official Journal of the European Communities (d) Flags in reasonable quantities ; (e) Dioramas , models, slides, printing blocks, photographic negatives ; (f) Specimens of national handcrafts , local costumes and other similar examples of folklore , in reasonable quantities . ANNEX VII WELFARE MATERIAL FOR SEAFARERS (a) Reading material , such as  books of all types,  correspondence courses ,  newspapers, journals and periodicals , brochures giving information on welfare and leisure facilities in ports , (b) Audio-visual material , such as  sound reproducers,  recorders using magnetically recorded tapes ,  television receivers,  projectors, _ recording on records or magnetic tapes (Language courses , radio broadcasts, music and entertainments),  exposed and developed film ,  slides ; (c) Sports gear, such as  sportswear,  balls ,  racquets and nets,  deck games ,  equipment for athletics,  equipment for gymnastics ; (d) Hobby material, such as  parlour games ,  musical instruments,  equipment and accessories for amateur theatre,  equipment for painting and drawing, sculpture , woodwork, metal work, and carpet ­ making ; (e) Articles for religious activities (including clerical garments) (f) Parts and accessories for welfare material 29 . 6 . 84 Official Journal of the European Communities No L 171 / 19 ANNEX VIII TEMPORARY IMPORTATION Details under Article 23 of Council Regulation (EEC) No 3599/82 of 21 December 1982 Member State Year : Authorizations granted in the course of six months' period Customs value Time limit granted Description of the particular circumstances without economic effectSeries No NIMEXE code or CCT heading No Description Date of authorization ANNEX IX Goods excluded from entitlement to partial relief All consumable products . Goods, the use of which is likely to adversely affect the economy of the Community particularly because of the ratio between their period of economic use and the length of stay envisaged . Official Journal of the European Communities 29 . 6 . 84No L 171 /20 ANNEX X TEMPORARY IMPORTATION Details under Article 27 (2) of Council Regulation (EEC) No 3599/82 of 21 December 1982 Member State : Year : Autorizations granted in the course of six months' period Customs value Reasons(s) for which temporary importation under total relief as provided for in Title II cannot be granted NIMEXE code or CCT heading No Description Date of the autorization Time limit grantedSeries No